Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 13-18, and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stoll et al. (6,935,502; hereinafter Stoll).  
As to claims 1, 4, and 13, Stoll discloses a packaging arrangement (10) for a bundle of cable, the packaging arrangement comprising a packaging including a blank (50) having a planar configuration and a cylindrical configuration, a first end panel (16), and a second end panel (16).  In the planar configuration (Figs. 6 & 11A), the blank extends in a longitudinal direction from a first end to a second end, the blank comprises a middle region (56) extending from the first end to the second end in the longitudinal direction and extending between a first fold line (72; Fig. 11A) and a second fold line (72; Fig. 11A) in a direction perpendicular to the longitudinal direction, a tab (72; Fig. 3) extending from the first end in a direction away from the second end in the longitudinal direction, a notch/slit (70; Fig. 3) spaced from the first end, a first side extending from the first end to the second end and including a plurality of first flaps (60) extending from the first fold line in a direction away from the second side in a direction perpendicular to the longitudinal direction, and a second side extending from the first end to the second end and including a plurality of second flaps extending from the second fold line in a direction away from the first side in a direction perpendicular to the longitudinal direction.  In the cylindrical configuration (Fig. 3), the blank is rolled such that the first end overlaps the second end (column 5, lines 58-65), the slit is sized and configured to receive the tab when the blank is in the cylindrical configuration, the plurality of first flaps are folded toward one another such that the plurality of the first flaps extend radially inward relative to the cylindrical configuration of the blank, and the plurality of second flaps are folded toward one another such that the plurality of second flaps extend radially inward relative to the cylindrical configuration of the blank.  Stoll further discloses when the blank is in the cylindrical configuration and the plurality of first flaps and the plurality of second flaps are folded, the first end panel is attached (51) to the plurality of first flaps to maintain the plurality of first flaps folded, and the second end panel is attached to the plurality of second flaps to maintain the plurality of second flaps folded.
As to claims 2-3, the blank of Stoll is configured to receive a bundle of cable (column 1, lines 23-27) and is inherently capable to provide axial crush resistance to the packaging arrangement in the cylindrical configuration.
As to claim 7, Stoll further discloses the blank is made from fiberboard (column 4, lines 39-45).
As to claim 8, see Fig. 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoll in view of The Official Notice.  Stoll discloses the packaging arrangement as above comprises most of the limitations as claimed and further discloses the plurality of first and second flaps attached to the first and second end panels respectively by staples (51).  However, Stoll fails to show each of the first end panel and the second end panel comprises an adhesive backed paper or a sticker.  The Official Notice is taken of an old and conventional practice of providing a package having a sticker for providing information about the package or for advertising purposes or for attaching an item to the package.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging arrangement of Stoll so the packaging arrangement is constructed with each of the first end panel and the second end panel comprises an adhesive backed paper or a sticker for providing information about the packaging arrangement or for advertising purposes or for attaching an item to the first and second end panels.

Allowable Subject Matter
Claims 9-11 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUAN K BUI/
Primary Examiner, Art Unit 3736